HESTON, C. J.
The defendant was convicted of an assault with intent to commit rape. Motion for new trial was made and overruled. No appeal was taken from that order. The appeal from the judgment was taken nearly four months after *209rendition of judgment. The only assignments of error we can consider upon this record are the' following: 1. That the jury was not drawn according to law; 2. That the court erred in refusing to give a general instruction as follows: “That the indictment does not charge an assault with intent to commit rape”; 3. That the court erred in overruling -the motion in arrest of judgment; 4. That the court erred in refusing to give the instructions asked for by defendant, and numbered 3, 4, 8, 11, 12, 13, 14, 15 and 16. There is nothing in the record to sustain the first assignment of error. As to the second assignment, we find nothing in the indictment that will support this objection. No grounds appear to have been given for the motion in arrest of judgment. We have carefully examined the instructions complained of, and we find no error therein.
In the taking of this appeal there seems to have been an utter abnegation of the requirements both of the statutes and rules of court. Unless counsel can take more care in the preparation of cases for hearing in this court, we shall be compelled to dismiss them upon our own motion. Had not this been a case involving the liberty of the defendant, we should have felt, not only justified, but obliged, to dismiss it. As it is, we have given it all the consideration it was possible to give upon the record before us. Finding no error therein, the judgment of the district court is affirmed.
Morgan and Sullivan, JJ., concur.